DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 49-67 are pending. Claims 49-67 are presented for examination on the merits.
Drawings
The drawings filed on 11/26/2019 are objected to as being blurry/hard to read. See Figures 1A, 1C.
          Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49-50, 55, 56, 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”, Biomaterials, 2013, cited in the IDS dated 2/19/2021) as evidenced by Robas et al. (“Robas”, US2003/017121293).
Kim teaches the peptides RADA16-II (AcN-RARADADARARADADA-CONH2), RADA16-II-GG-Substance P  (AcN-RARADADARARADADAGGRFKPQQFFGLM-CONH2, which reads upon a bioactive peptide comprising a first peptide comprising a self-assembling peptide joined by a linker GG to a second peptide comprising substance P, a Mrgx2 agonist, RFKPQQFFGLM, (reading upon instant claim  as evidenced by Robas (US2003/017121293, e.g., abstract), which, along with biotinylated RADA 16-II (biotin-RADA16-II) were synthesized and purified to 95%. The limitation of claims 50, 56 drawn to a linker is met by the linker GG positioned between said first peptide (self-assembling RADA-16-II) and second peptide (substance P).  For bioactive peptides hydrogel RADA16-II and RADA-SP were mixed (200:1) (as in instant claim 55). These peptides were dissolved in sterile sucrose at 1% (w/vol.) and were sonicated for 30 mins (e.g., page 1658, col. 2, section 2.1). The hydrogel preparation reads upon the limitation of claim 55, comprising a bioactive self-assembling peptide that mediates self-assembly and  a second peptide comprising a MrgX2 agonist (RADA16-II-GG-SP); a self-assembling peptide (RADA16-II) and a liquid (sterile sucrose)  (e.g., page 1658, col. 2, section 2.1). Injection of the bioactive self-assembling peptide into ischemic sites in a murine ischemic hind limb model resulted in self-assembly into nanofibers which successfully recruited mesenchimal stem cells (MSCs), preventing fibrosis, promoting neovascularization, and leading to a full recovery of ischemic hind limb. The hydrogel was administered to a subject with an ischemic wound (e.g., page 1658, col. 2 and section 2.3) reading upon the method of claim 65, i.e., comprising administering a hydrogel to a subject in need thereof.
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 49-67 is/ rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, Biomaterials, 2013, cited in the IDS dated 2/19/2021) in view of Wu et al. (Progress in Histochemistry and Cytochemistry, 2015, cited in the IDS dated 2/19/2021) and (Gelain et al. (“Gelain”, PLoS ONE, 2006, cited in the IDS dated 2/19/2021).
Kim teaches the peptides RADA16-II (AcN-RARADADARARADADA-CONH2), RADA16-II-GG-Substance P  (AcN-RARADADARARADADAGGRFKPQQFFGLM-CONH2, which reads upon a bioactive peptide comprising a first peptide comprising a self-assembling peptide joined by a linker GG to a second peptide comprising substance P, a Mrgx2 agonist, RFKPQQFFGLM, (reading upon instant claim 49), which, along with biotinylated RADA 16-II (biotin-RADA16-II) were synthesized and purified to 95%. The limitation of claims 50, 56 drawn to a linker is met by the linker GG positioned between said first peptide (self-assembling RADA-16-II) and second peptide (substance P).  For bioactive peptides hydrogel RADA16-II and RADA-SP were mixed (200:1) (as in instant claim 55). These peptides were dissolved in sterile sucrose at 1% (w/vol.) and were sonicated for 30 mins (e.g., page 1658, col. 2, section 2.1). The hydrogel preparation reads upon the limitation of claim 55, comprising a bioactive self-assembling peptide that mediates self-assembly and  a second peptide comprising a MrgX2 agonist (RADA16-II-GG-SP); a self-assembling peptide (RADA16-II) and a liquid (sterile sucrose)  (e.g., page 1658, col. 2, section 2.1). Injection of the bioactive self-assembling peptide into ischemic sites in a murine ischemic hind limb model resulted in self-assembly into nanofibers which successfully recruited mesenchimal stem cells (MSCs), preventing fibrosis, promoting neovascularization, and leading to a full recovery of ischemic hind limb. The hydrogel was administered to a subject with an ischemic wound (e.g., page 1658, col. 2 and section 2.3) reading upon the method of claim 65, i.e., comprising administering a hydrogel to a subject in need thereof.
Kim does not expressly teach using PAMP-12 or (RADA)4 in the conjugates.
Wu discloses Mas-related genes (Mrgs) belong to a large family of G protein-coupled receptor genes found in rodents. Human MRGX proteins are G protein-coupled 7-transmembrane proteins sharing 41-52% amino acid identity with each other, but have no orthologs in rodents. MrgX2 is a member of the MrgX family. MRGX2 is expressed in the small neurons of sensory ganglia and mast cells. It can interact with a series of factors and genes such as the peptides substance P, vasoactive intestinal peptide, cortistatin (CST), proadrenomedullin N-terminal peptide (PAMP) comprising SEQ ID NO: 3, LL-37, PMX-53 and (3-defensins. MRGX2 is related to nociception, adrenal gland secretion and mast cell degranulation. Recent research on MrgX2 provides insights into its role in nociception and antimicrobial activities. (e.g., page 11). Wu teaches PAMP-12 (SEQ ID NO: 3, e.g., Table 3, page 14, e.g., claims 51, 54, 57, 61) and substance P (e.g., page 14) interact with and activate MrgX2 (reading upon MrgX2 agonists). MrgX2 is expressed in human mast cells, and its activation results in mast cell activation and degranulation (e.g., abstract).
It would have been obvious to substitute substance P with PAMP-12. One of ordinary skill in the art would have been motivated to do so before the effective filing date of the invention to obtain functional analogs to treat, e.g., ischemic wounds. One of ordinary skill in the art would have had a reasonable expectation of success before the effective filing date of the invention given that substitution of a peptide for another one having similar structure and mast cell activation and degranulation would have been expected to render a functionally analogous product (MPEP 2143). 
Gelain discloses the use of (RADA)4 to make well-controlled 3-D cell culture systems attaching a various peptides to the self-assembling peptide RADA16 (also known as (RADA)4) (e.g., claims 52, 60, 61). The linker GG (e.g., claims 53, 59, 61) is used (see e.g., Table 1, page 3). Because the synthetic peptides are intrinsically pure and a number of desired function cellular motifs are easy to incorporate, these designer peptide nanofiber scaffolds provide a promising controlled 3-D culture system for diverse tissue cells, and are useful as well for general molecular and cell biology (e.g., abstract).
Based on the teachings of Gelain, it would have been obvious to substitute the self-assembling peptide (RADA)16-II for (RADA)4 to make three dimensional nanofiber scaffolds for delivery of bioactive peptides.  One of ordinary skill in the art would have been motivated to do so before the effective filing date of the invention to obtain functional analogs in 3D scaffolding/hydrogels to treat, e.g., ischemic wounds. One of ordinary skill in the art would have had a reasonable expectation of success before the effective filing date of the invention given that substitution of a self-assembling peptide for another would have been expected to render a functionally analogous product (MPEP 2143). Thus, the substitution of analogs based on Wu and Gelain would render obvious the species (RADA)4-GG-(PAMP-12), SEQ ID NO: 2. The cited art does not expressly teach the limitations “further comprising an antibiotic” and “wherein said subject is a human”. However, Kim does teach that their studies look into the successful treatment of ischemia, it is important to resupply sufficient blood into ischemic regions by inducing angiogenesis. Many stem cell transplantation studies have been reported to enhance angiogenesis, especially those relating to mesenchymal stem cells (MSCs): however cell transplantation has a number of limitations, such as the low rate of cell survival and donor cell shortage. In this study, we developed bioactive peptides by immobilizing substance P into self-assembling peptides, and their MSCs recruiting ability and therapeutic effects were evaluated by using ischemic hind limb models. In the animal study, it was observed that by applying bioactive peptides, substance P continued to be released at 28 days, and consequently, MSCs were successfully recruited into ischemic regions. Bioactive peptides could prevent fibrosis, promote neovascularization, enhance tissue perfusion, and prevent limb salvages. Kim’s results demonstrated that bioactive peptides are one of the most powerful tools for the treatment of ischemia, through their recruitment of autologous MSCs and promotion of angiogenesis without cells transplantation (e.g., page 1657).  Kim concludes that bioactive peptides can substitute for G-CSF usage for MSCs mobilization in a variety of ischemic tissue injuries (e.g., page 1667). The peptide conjugates have potential therapeutic uses of bioactive peptides as a wound-healing agent. It would have been obvious to extend the usage of treating ischemic wounds to humans and also using antibiotics when treating wounds. Further, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because injection punctures potentially could cause infections by opening the wound to an external locus. For example, administration of ethyl alcohol is routinely carried out during injections, reading upon an antibacterial administration to the subject. Further, the mouse model is used to investigate the potential of the bioactive peptide conjugate in the treatment of ischemia, which occurs in humans. Thus one of ordinary skill in the art would have been motivated to extend the treatment to humans as taught because of its potential therapeutic uses as wound-healing agent and inducer of therapeutic MSCs mobilization. Further, Kim concludes (e.g., page 1667) that the bioactive peptide conjugates could recruit MSCs successfully, prevent fibrosis, and promote neovascularization, with enhanced tissue perfusion that led to full recovery of ischemic hind limb. Kim’s results confirmed that bioactive peptides are one of the most powerful tools to treat ischemic disease without cells transplantation and thus would be desirable to use in humans.  With regards to the limitations “comprising at least about 20% w/w of said bioactive self-assembling peptide” or “between about 20% to 40% (w/w) of said bioactive self-assembling peptide”, although not expressly taught by Kim “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as (D)-(G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 03/2021